383 U.S. 268 (1963)
ARIZONA
v.
CALIFORNIA ET AL.
No. 8, Original.
Supreme Court of United States.
Decided June 3, 1963.
Decree entered March 9, 1964.
Amended Decree entered February 28, 1966.
Mark Wilmer for plaintiff.
Thomas C. Lynch, Attorney General of California, Northcutt Ely, Special Assistant Attorney General, Burton J. Gindler and David B. Stanton, Deputy Attorneys General, C. Emerson Duncan II, Jerome C. Muys, Roy H. Mann, Earl Redwine, Harry W. Horton, R. L. Knox, James H. Carter, Charles C. Cooper, Jr., John H. Lauten, H. Kenneth Hutchinson, Roger Arnebergh, Gilmore Tillman, Edward T. Butler, Harvey Dickerson, Attorney General of Nevada, and Robert E. Jones, Deputy Attorney General, for defendants.
Solicitor General Marshall for the United States, intervenor.
ORDERED.
The joint motion to amend Article VI of the Decree in this case entered on March 9, 1964, is hereby granted and Article VI of said decree is hereby amended to read as follows:
VI. Within three years from the date of this decree [March 9, 1964], the States of Arizona, California, and Nevada shall furnish to this Court and to the Secretary of the Interior a list of the present perfected rights, with their claimed priority dates, in waters of the mainstream within each State, respectively, in terms of consumptive use, except those relating to federal establishments. Any named party to this proceeding may present its claim of present perfected rights or its opposition to the claims of others. The Secretary of the Interior shall supply similar *269 information, within a similar period of time, with respect to the claims of the United States to present perfected rights within each State. If the parties and the Secretary of the Interior are unable at that time to agree on the present perfected rights to the use of mainstream water in each State, and their priority dates, any party may apply to the Court for the determination of such rights by the Court.
THE CHIEF JUSTICE and MR. JUSTICE FORTAS took no part in the consideration or decision of this motion.